Citation Nr: 1412310	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  08-16 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to April 4, 2012.

2.  Entitlement to an initial rating in excess of 70 percent for PTSD, from April 4, 2012.

3.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to October 1969.  His awards and decorations include a Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California which granted entitlement to service connection for PTSD, and assigned an initial rating of 30 percent disabling, effective April 19, 2006.   This rating was increased to 50 percent in a June 2007 Statement of the Case.

This appeal was previously before the Board in March 2012.  The Board remanded the claim so that the Veteran could be scheduled for a VA examination.  

In an October 2012 VA examination, the RO granted an increased rating of 70 percent, effective April 4, 2012.  The case has been returned to the Board for further appellate consideration.

Virtual VA contains the Veteran's informal hearing presentation from February 2014.  The Veteran's representative waived RO consideration of evidence added to the claims file after the last October 2012 supplemental statement of the case.

The issue of entitlement to an increased rating for bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD resulted in no more than occupational and social impairment with deficiencies in most areas; total occupational and social impairment is not shown at any time during the appeal period.  


CONCLUSIONS OF LAW

1.  For the period prior to April 4, 2012, the criteria for an initial rating of 70 percent, and no higher, for PTSD have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  For the period beginning April 4, 2012, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In correspondence dated in July 2006, prior to the October 2006 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  He was informed of the type of evidence that could be submitted to support his claim. 

The July 2006 letter provided the Veteran with the notice required for the initial claim of service connection for PTSD.  Service connection was subsequently granted, and the Veteran appealed the initial rating assigned.  A March 2006 letter additionally informed the Veteran of how effective dates and disability ratings are decided.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with two VA examinations during the appeal period.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  These examination reports along with the remainder of the evidence of record contain enough information to rate the Veteran's disability under the appropriate rating criteria.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103.  The Veteran has declined the opportunity to present testimony before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.

Laws and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran seeks increased ratings for his service-connected PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  See 38 C.F.R. § 4.126. 

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read as follows: 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Diagnostic Code 9411.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association  's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

Factual Background and Analysis

The Veteran currently has staged ratings for his service-connected PTSD.  He is currently rated 50 percent for the period from April 19, 2006 (date of his claim for service connection) to April 4, 2012 (date of his most recent VA examination).  He is rated 70 percent from April 4, 2012.  On his May 2008 substantive appeal, the Veteran indicated his belief that he should be rated "at least 70 percent."  A March 2013 private medical record noted that the Veteran was "having a hard time since he has been denied a 100% rating with the VA."

In April 2006, the Veteran filed a claim for entitlement to service connection for PTSD, and noted that he was awarded the Combat Action Ribbon (CAR) from the U.S. Marine Corps for service during the Vietnam War.  In an October 2006 rating decision, he was granted entitlement to PTSD and provided a 30 percent disability rating.

The record contains a private psychiatric assessment from April 2006.  The Veteran was noted to live with a girlfriend, and was receiving a pension.  He was "limited by his physical condition" but mowed the lawn and helped around the house.  He liked to walk the beach and go to the gym.  He reported that shortly after service he had a problem with alcohol use, but he "cleaned it up," and no longer drinks.  His employment history included working as a "test driver" for a trucking company, working in a foundry, working for a tire company, worked for a company manufacturing gasses, and then worked for "Wind and Weather" prior to "cardiac problems."  On mental status examination, the Veteran was neatly groomed and dressed.  His speech was appropriate and his mood was normal.  His memory was "a bit impaired for recent and remote recall."  He was restless and his affect was "somewhat flat."  He had fair judgment.  He reported that his dreams have scared his wives in the past, and he endorsed a sleep disorder.  He avoided talking about his traumas to the physchologist, but he noted intrusive memories and occasional flashbacks.  He had some trouble with depression, and he disliked crowds.  He stated that he moved from the city to the desert to be around fewer people.  He reported he is easily angered and startled.  He was diagnosed with PTSD and assigned a GAF of 45.

In July 2006, the Veteran was afforded a VA PTSD examination.  He reported a history of sleep disturbance and frequent nightmares, including night sweats and night terrors.  He felt isolated from others and experienced intrusive memories of the war, which are triggered by news of the war in Iraq.  He described "symptoms of relatively mild startle response and denied symptoms of major depression or other anxiety disorder."  He reported a history of alcohol abuse, but had been "essentially sober for the past 20 years."  He reported legal involved in two DUIs, the last one in 1985.  He also had two divorces, and was living with a girlfriend at the time of the examination.  He stated he worked as a lab technician for General Tires for ten years until the plant closed, and then he worked manufacturing industrial gasses for 21 years until he was forced to medically retire in 2001.  On mental status examination, the Veteran was appropriately dressed and groomed.  He was cooperative and "no impairment was noted in communication or thought content or process."  His concentration and both long- and short-term memory were "within normal limits."  He denied a history of suicidal ideation.  He was diagnosed with PTSD and assigned a GAF of 60.  

Private treatment records from November 2006 noted the Veteran complained of "night sweats," anxiety and a depressed mood.  The psychologist felt that these complaints were congruent with his flattened affect.  He reported that he would "check out noises" and "check the perimeter" before he would go to sleep at night.  The psychologist noted that the Veteran "presents well at first contact probably because he has distanced himself from his own emotions."  He appeared agitated and depressed during the evaluation, but he was candid and cooperative.  He tended to "under-report his stressors and symptoms initially."  He experienced disturbances in motivation and mood, angered easily, and exhibited a severely "limited ability to maintain effective social relationships."  He was assigned a GAF of 42.

A July 2007 private treatment record noted the Veteran was experiencing a "degenerating 'social life' at the gym" and that he was feeling more alienated.  The psychologist noted that the Veteran would speak of his traumatic experiences on a superficial level only.  The veteran reported that "the grief of losing his friends has left him with a lack of emotion."  The psychologist provided his opinion that the Veteran deserved a 70 percent disability rating due to his PTSD.

In August 2007, the Veteran stated that he disagreed with a June 2007 Statement of the Case, which provided an initial 50 percent evaluation for PTSD.  He stated that he believed his PTSD was at the "70 percent level."

In April 2008, the Veteran's main complaints were sleep deprivation and memory loss.  He stated that he did not have an active social life.  He moved 8 years prior and had not made any close friends within that time frame.  He reported he was estranged from most of his family members and spends less time with his son.  The psychologist noted that he "cannot adapt to unfamiliar or work settings as evidenced by his last previous work experience.  While working for his son, the Veteran quit (2006) because "people" were really angering him.  On mental status examination he was well groomed, had a flat affect, and appeared both agitated and depressed.  He had disturbances in motivation and mood, and recently reported short-term memory loss (forgetting appointments).  He was assigned a GAF of 41.  A May 2009 evaluation yielded nearly identical results.

The Veteran was afforded a second VA PTSD examination in April 2012.  He was diagnosed with PTSD and assigned a GAF of 50.  The examiner opined that the Veteran's PTSD symptoms produced occupational and social impairment with deficiencies in most areas.  He was noted to live with his "current wife of ten years," and to be medically retired from an industrial gas company.  He noted that he was able to maintain steady employment, but that he needed to work along to manage his PTSD symptoms.  The Veteran endorsed PTSD symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.  He also had survivor's guilt associated with his traumatic experiences.  

A March 2013 private treatment record noted that the Veteran had living on the Mendocino Coast for 15 years, but had not made any close friends in that timeframe.  He continued to occasionally socialize with other Veteran's he met at the local gym.  On mental status examination, he was appropriately groomed, candid and cooperative.  He had a restricted affect, and appeared both agitated and depressed.  He was noted to anger easily and "appears to consistently experience an anxious depression.  He denied suicidal and homicidal ideation.  He was assigned a GAF of 40.

VA treatment records from April 2013 included a notation that the Veteran had long-standing PTSD, and he receives his treatment from a private therapist.  He reported bad dreams and poor sleep, but denied depression.  He declined VA behavioral health treatment because he wanted to continue with his private treatment care provider.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)  Here, the Board finds the Veteran's statements regarding his ongoing PTSD symptoms to be credible as they are consistent throughout the claims file.

Having carefully reviewed the evidence of record, the Board finds that the evidence of record supports the assignment of a 70 percent evaluation for PTSD prior to April 4, 2012.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.  The evidence shows that, throughout the appeal period, the Veteran's PTSD more nearly approximated social and occupational impairment with deficiencies in most areas, such as work, family relations, thinking and mood.  There is no current basis for a staged rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings"); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).

Although the Veteran was provided staged ratings by the RO, the Board finds that the Veteran's symptoms have remained relatively consistent throughout the appeals period.  He has complained of social isolation, chronic sleep impairment, irritability, nightmares, easy startle response, survivor's guilt, and hypervigilance throughout the appeals process.  Additionally, the Veteran's private psychologist has provided GAF scores between 45 and 40 (serious symptoms to major impairment).  VA examiners provided scores of 60 and 50 (moderate to serious symptoms).  Overall, the Veteran's symptoms support the GAF scores of serious symptoms.  He has little in the way of social outlets, but has maintained a relationship for 10+ years, and frequents a gym where he occasionally interacts with the other Veterans.  He also has limited interaction with other family members, and apparently worked with his son at some point in 2006.  As such, the Board finds that the Veteran's symptoms more nearly approximate a 70 percent rating for the entire period on appeal.  Furthermore, the Board ultimately places greater probative weight on the specific symptomatology and clinical findings noted in the VA examinations and medical records, which demonstrate that the severity of Veteran's PTSD more closely approximated the criteria a 70 percent disability rating.

The record does not reveal that the Veteran's PTSD symptoms result in total occupational and social impairment.  As noted, he is able to maintain some social functioning.  He also has not shown symptoms similar to: gross impairment in thought processes or communication (his speech as been appropriate/normal throughout), delusions and hallucinations (none reported), grossly inappropriate behavior (none reported), persistent danger of hurting self or others (he has consistently denied homicidal and suicidal ideation), intermittent inability to perform activates of daily living (the Veteran has been appropriately groomed, and has indicated he is even able to complete some household chores and go to the gym),  disorientation to time or place, or severe memory loss.  The Veteran's reported short-term memory loss was noted as associated with forgetting appointments.  The 2013 VA examiner noted that the Veteran would be capable of working with his PTSD symptoms as long as he did not have to work with others.

In conclusion, the Board finds that the evidence more closely approximates the criteria for a 70 percent rating throughout the course of the appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57   (1991); see also supra Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) (1).  The United States Court of Appeals for Veterans Claims has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the Veteran's PTSD are of the type contemplated by the schedular criteria.  As discussed, he experiences occupational and social impairment due to symptoms such as obsessional rituals, irritability, anxiety, depression, constricted affect, impaired memory, and difficulty in establishing and maintaining effective work and social relationships.  Accordingly, the Board has determined that referral of the issue of entitlement to a higher rating for PTSD for extra-schedular consideration is not in order.



ORDER

Entitlement to an initial 70 percent rating, and no higher, for PTSD, prior to April 4, 2012, is granted.

Entitlement to an initial rating in excess of 70 percent for PTSD, from April 4, 2012, is denied.


REMAND

The Veteran has indicated, through his private psychologist, that he is unable to work as a result of his PTSD and other disabilities.  He has provided some details of his work history to his private treatment provider, although it is unclear what the Veteran did when he worked with his son in 2006.  Additionally, the Veteran indicated, through his private treatment care provider, that he wanted a total disability rating from the VA (it is unclear if he was referring to a 100 percent rating for PTSD or TDIU).  A TDIU claim is part of an increased rating claim and is properly before the Board when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran VCAA notice which informs the Veteran of the evidence necessary to establish TDIU.

2.  Forward a VA Form 21-8940 to the Veteran, and subsequently forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, to the former employers listed on the Veteran's submitted VA Form 21-8940.

3.  Schedule the Veteran for any VA examinations needed to address whether it is at least as likely as not that service connected disorders alone render him unable to secure and maintain substantially gainful employment.  Any examination conducted must describe any functional impairment and the impact of the service connected disorder on physical and sedentary employment.

4.  Then, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


